Order, Supreme Court, New York County (Blangiardo, J.), entered May 22, 1980, denying plaintiffs’ cross motion to add five plaintiffs to the action and granting defendant’s motion to dismiss for failure to state a cause of action, reversed, on the law, motion to dismiss denied and cross motion granted, without costs. When viewed as a whole, and assuming the truth of the facts pleaded for the purposes of the motion, we find the allegations of this complaint to sufficiently state a cause of action for the intentional infliction of severe emotional distress. “‘[Wjhere severe mental pain or anguish is inflicted through a deliberate and malicious campaign of harassment or intimidation, a remedy is available in the form of an action for the intentional infliction of emotional distress’ ” (Long v Beneficial Fin. Co. of N. Y., 39 AD2d 11, 13, quoting Nader v General Motors Corp., 25 NY2d 560, 569). Here, the allegations taken together have shown a “planned program of harassment or threats” (Nestlerode v Federal Ins. Co., 66 AD2d 504, 507) with outrageous actions and a deliberate, continuous course of conduct on the part of the defendants and resulting emotional upset, proof of which will be best left for trial. Concur — Sandler, Sullivan and Carro, JJ.; Kupferman, J. P., and Ross, J., dissent in separate memoranda as follows.